Citation Nr: 9931654	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  98-02 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for the veteran's 
service-connected posttraumatic stress disorder (PTSD), 
currently rated 50 percent disabling. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to July 
1972. 

The appeal arises from the July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, finding that an increased rating above 
the assigned 50 percent rating for PTSD was not warranted.

In the course of appeal the veteran testified at a hearing 
before a hearing officer at the RO in April 1998, and at a 
Travel Board hearing before the undersigned Board member in 
April 1999.  Transcripts of both hearings are of record.  At 
the April 1999 Travel Board hearing the veteran and his 
representative withdrew the issue of service connection for 
peripheral neuropathy of both feet on the basis of Agent 
Orange exposure as an issue on appeal.  

In April 1997 the undersigned Board member remanded claims of 
entitlement of the veteran to a termination of the 
apportionment of his disability compensation benefits prior 
to October 1, 1995; entitlement of Laronda to an increase in 
the apportionment of the veteran's disability compensation 
benefits on her behalf from January 1, 1993, through October 
1, 1995; and entitlement of Laronda, on V. Diamond Lavanne's 
behalf, to an increase in the apportionment of the veteran's 
disability compensation benefits from January 1, 1993.  
Development action which must be undertaken pursuant to the 
April 1997 remand of those issues is still pending at the RO 
and is not the subject of the current appeal. 


REMAND

The veteran contends that he is entitled to an increased 
rating for his service-connected PTSD, currently rated 50 
percent disabling.  

It is considered that the claim for an increased rating for 
PTSD arose prior to November 7, 1996, because the July 1997 
rating action reflects consideration of VA outpatient 
treatment records from November 1995 to December 1996 and a 
report of VA hospitalization from October 15, 1996, to 
November 8, 1996, at the VA Medical Center in East Orange, 
New Jersey.  See 38 C.F.R. § 3.157.  As such, the claim for 
an increased rating for PTSD must be considered under the old 
and new rating criteria.  

On a VA psychiatric examination in November 1998, the 
veteran's occupational status was noted.  He was currently 
employed.  Clinical findings were reported.  The PTSD was 
classified as severely disabling, a classification warranting 
a 70 percent rating.  A Global Assessment of Functioning 
(GAF) Scale score of 50 was assigned.  Such a GAF Scale score 
is compatible with the inability to keep a job.  The claims 
file was not reviewed by the examining physician.  

In an April 1999 VA medical opinion, a treating physician 
opined that the veteran could not work in a daytime 
environment with the stressors associated with multiple 
employees.  The physician recommended that the veteran's 
reasonable workplace accommodation of a nighttime work shift 
be continued.  

In a further April 1999 VA medical opinion, the treating 
physician noted that the veteran was under continuing care 
and medication for his PTSD, and that he continued to suffer 
from symptoms which made it difficult for him to deal with 
stresses of a busy, multi-stimulus environment such as a 
daytime workplace.  The physician noted that in his current 
night-shift work the veteran had done very well.  

A third April 1999 VA medical opinion, by a third physician, 
affirmed the opinion of the first two physicians - that a 
night shift was highly desirable to avoid stresses that the 
veteran could not tolerate.  

At an April 1999 Travel Board hearing, the veteran testified 
that he has been employed at a VA medical center since 
October 1987.  He testified that the work consisted of 
reproducing form and other materials by himself at night, 
with virtually no contact with others, explaining that his 
disorder did not permit him to work with others or deal with 
the daytime stresses of being around employers.  He testified 
that this current work has always been by himself at night.  
He explained that written instructions for work to be done 
were left for him by his supervisor.  He testified that he 
was severely limited in the type of work he could do, because 
it must be at night, and must be something that kept him 
busy, and must be something he could do himself without 
others around.  He explained that his psychiatrist wanted him 
to keep busy working because otherwise he would have 
flashbacks, reliving Vietnam experiences in his head.  He 
estimated that his job prospects were severely limited other 
than the VA keeping him at his current job, with perhaps a 
two-percent chance of getting other employment where he might 
be able to remain employed.  He added that he had worked at 
his current job for eleven years and had never been promoted.  
He testified that currently he was having trouble with his 
work because of employment cuts and attempts by his employer 
to move him to the day shift, despite his having been put on 
the night shift as a reasonable accommodation to his PTSD.  
He testified that he had provided notes from his treating 
psychiatrist to the effect that he could not handle the 
additional stress of working during the day when other people 
would be around, but his employment situation had nonetheless 
developed into an employment dispute which was currently 
before a reasonable accommodations committee, with his having 
been granted a two-week extension permitting him to continue 
to work the night shift.  The veteran also testified to the 
effect that the current difficulties with his employment had 
necessitated extra psychiatric visits, with three in the past 
month.   

The veteran also testified that on average he would lose one 
day of work per month due to his disorder, which was the 
total amount of his allotted sick leave.  He added that at 
times he had to use annual leave because he would be in 
arrears of sick leave, or otherwise he at times appealed for 
advanced sick leave.  He added that he applied for advanced 
sick leave every other year.  He testified that he was 
currently in VA outpatient treatment for his PTSD, with 
individual treatment visits once per month and no group 
treatment.  He testified that he had severe hostility 
problems due to Vietnam, so that he did not socialize in the 
outside world anymore.  He testified that he took daily 
psychotropic medications, as well as medication to help calm 
him and let him sleep at night.  The veteran testified to 
having a GED and vocational training as an electronic 
technician.  

Based on current evidence, it is unclear whether the veteran 
is currently gainfully employed, and whether he suffers from 
greater disability due to his PTSD, including possibly 
preclusion of gainful employment. 

Under the circumstances of this case, the Board has 
determined that additional development is required.  The case 
is therefore REMANDED to the RO for the 
following development:

1.  The veteran should also be asked to 
provide information regarding his current 
employment status, with documentation to 
support any employment or lack thereof.  
Any documents or statements submitted by 
the veteran should be associated with the 
claims file. 

2.  The veteran should be afforded a VA 
examination to determine the extent of 
his current service-connected PTSD.  All 
clinical findings should be reported in 
detail. The claims folder and a copy of 
this remand must be made available to the 
examiner for review before the 
examination.  The examiner should 
carefully review the claims file, the 
medical evidence, and this remand, and 
should specifically state that he has 
done so in his examination report.  The 
examiner must comment as to the degree to 
which the psychiatric pathology 
attributable to PTSD affects the 
veteran's ability to establish and 
maintain effective or favorable 
relationships with people (social 
impairment) and the degree to which the 
psychiatric symptoms result in reduction 
in initiative, flexibility, efficiency, 
and reliability levels (industrial 
impairment).  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  The rating board must 
furnish the examining physician a copy of 
the new rating criteria for psychiatric 
disorders other than eating disorders, 
which became effective November 7, 1996.  
The examining physician must comment as 
to the presence or absence of each 
symptom and findings required under the 
old and new rating criteria for ratings 
from 50 to 100 percent, and, where 
present, the frequency and/or severity of 
each symptom and finding.  

When the above development is completed, the rating board 
should review the entire record and ensure that all 
development requested in this REMAND order has been complied 
with in full.  If any deficiency is present in the record, 
corrective action should be taken by the rating board.  
Thereafter, the RO should evaluate the service-connected 
psychiatric disorder under the old rating criteria, 
considering the guidance of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) in Massey 
v. Brown, 7 Vet. App. 204 (1994).  Additionally, the 
psychiatric disorder should be evaluated under the new rating 
criteria which became effective November 7, 1996.  The 
veteran should be assigned a rating consistent with whichever 
rating criteria would provide a higher rating.  In the event 
the benefit appealed for is not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and afforded a reasonable time to reply thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, as required.  No action is 
required of the veteran until notified.  The purpose of this 
REMAND is to procure clarifying data and to comply with 
precedent decisions of the Court. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


